Citation Nr: 0739571	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  02-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.  He served in Vietnam from June 1970 to March 1971.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In March 2004, the Board denied the claim and the veteran 
appealed.  In April 2005, the United States Court of Appeals 
for Veterans Claims (Court) entered an Order which vacated 
and remanded the Board's decision and approved a Joint Motion 
for Remand submitted by the veteran's counsel and VA.  The 
motion stated the matter should be remanded for further 
development because VA failed to notify the veteran of the 
evidence necessary to support a PTSD claim, and failed to 
assist the veteran in verifying his claimed in-service 
stressors.  

In October 2005, the Board remanded this matter back to the 
RO for further development in line with the Joint Motion.  On 
remand, after the veteran failed to respond to the RO's April 
2006 letter requesting the veteran complete and file a PTSD 
questionnaire including an approximate time frame (within 60 
days) when his alleged stressors occurred, the RO again 
denied the claim and returned this matter to the Board for 
further appellate consideration.

In February 2007, the Board again remanded the case back to 
the RO.  On remand, after the veteran failed to respond to 
the RO's March 2007 letter (requesting a copy of any letter 
the veteran sent in March 2006) and the RO's May 2007 letter 
(requesting the two-month period when the veteran's alleged 
in-service stressors occurred), the RO again denied the claim 
and returned this matter to the Board for further appellate 
consideration. 




FINDINGS OF FACT

1.  The veteran served in Vietnam from June 1970 to March 
1971 as a cook.

2.  There is no evidence verifying that the veteran was 
involved in personal combat during his tour in Vietnam.  
Other claimed stressors are insufficiently specific to be 
verified; the veteran also has not provided sufficient 
information for VA to make any additional attempts to 
independently corroborate any such experience.  He has failed 
to respond or otherwise cooperate with attempts to verify the 
claimed non-combat stressors.

3. A diagnosis of PTSD is not supported by the competent 
evidence of record.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2006 post-rating letter prompted 
by the Court's April 2005 Order and Joint Motion, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  A December 2006 letter 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  After issuance of each notice 
described above, and opportunity for the veteran to respond, 
the August 2007 supplemental statement of the case (SSOC) 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service outpatient treatment 
records from a VA Medical Center (VAMC) in Boston, 
Massachusetts, as well as a VA examination report.  Also of 
record and considered in connection with this claim are 
various written statements provided by the veteran, and by 
his attorney and former representative, on his behalf. 

The Board notes that the Court's Order and Joint Remand also 
referred to the Board's vacated March 2004 decision and its 
discussion of the veteran's failure to appear for a scheduled 
VA examination in December 2001.  In view of the failure of 
the veteran and his representative to respond to the RO's 
letters of April 2006, March 2007, and May 2007 seeking a 
completed PTSD questionnaire and more definite time frames 
when alleged in-service stressors occurred, the Board finds 
that VA did not need to schedule the veteran for a VA mental 
examination since any alleged stressors could not be 
verified.  Therefore, the Board finds that VA has satisfied 
its duty to assist the veteran in this matter.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Service Connection for PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible evidence that an in-service stressor 
occurred; and, (3) medical evidence establishing a link 
between current symptoms and the in-service stressor. 38 
C.F.R. § 3.304(f) (2007). Diagnosis of PTSD must comply with 
the criteria cited in the Diagnostic and Statistical Manual 
of Mental Disorders published by the American Psychiatric 
Association (DSM-IV).  38 C.F.R. § 4.125(a) (2007); Cohen v. 
Brown, 10 Vet. App. 128, 143 (1997).

The veteran's service treatment records reflect no evidence 
of any in-service treatment or findings of a psychiatric 
disorder.  There is also no evidence that he was wounded in 
combat.  The separation physical examination reported no 
psychiatric abnormalities.

Service personnel records also are in the claims file.  The 
veteran was a cook during his tour of duty in the Republic of 
Vietnam.  He did not receive the Marine Corps Combat Action 
Ribbon, as would be routinely awarded to a Marine who 
personally participated in combat.

In April 1971, the veteran applied for service compensation 
for "nerves" and "nightmares."  He was afforded a VA medical 
examination in November 1971, which diagnosed personality 
disturbance manifested by drug addiction with anxiety.  
Service connection is not granted, by law, to personality 
disorders.

The veteran's VA outpatient records for 1971-1973 are on 
file, discussing treatment for anxiety and nervousness.  It 
was noted in a June 1972 record that the veteran related that 
he had been treated by a psychiatrist for nerves and drug 
addiction while still in service.  

A VA psychosocial assessment, prepared by a VA social worker 
in May 2001, reflects that the veteran's immediate stressors 
included a hostile divorce, loss of job, and a recent 
diagnosis of hepatitis C.  The social worker also recorded 
that the veteran served in Vietnam as a combat veteran in the 
Marines, that he had a history of PTSD and was treated many 
years ago, and that he was now experiencing a resurgence of 
these symptoms.  A concurrent workup by a VA psychologist 
contained a similar history.  The psychologist recorded a 
plan to refer the veteran for wait listing for eventual 
personal psychotherapy.

VA social worker notes for the period December 2001 and 
January 2002 record that the veteran's immediate stressors 
included the death of his father, adjusting to a new job, and 
ongoing problems with the divorce.  The veteran also related 
some of the traumatic events he experienced in Vietnam.

The veteran's January 2002 signed statement regarding his in-
service stressors recites:

I was in [illegible] village during my 
tour 1970-1971.  There was VC 
infiltration in the area.  They threw a 
hand grenade into a hut.  We provided a 
movie to be shown to the kids.  They all 
died except for a few survivors.  My 
unit, the CAIG had to clean up the 
bodies.  There were numerous occurrences 
like this.  One time my friend and I were 
on the beach.  Two VC came along and 
started shooting at us.  We couldn't fire 
on them directly or we would have injured 
civilians.  We chased them to Highway One 
and MP's arrested them.

A note by a VA social worker in May 2002 reflects that the 
veteran's current stressors included coping with the death of 
his father and ongoing difficulties with his ex-wife.  It 
also was noted that he became visibly distraught when he 
spoke about his Vietnam experiences.  The social worker noted 
the presence of apparent survivor guilt.

The first requirement is medical evidence diagnosing PTSD.  
In this case, there is no competent medical diagnosis of 
PTSD.  The veteran has not produced any private medical 
opinion showing a diagnosis of PTSD, and he failed to appear 
for a scheduled December 2001 VA medical examination that 
might have resolved the issue of diagnosis.  However, even a 
diagnosis at that time would not be persuasive in the absence 
of any confirmed non-combat stressors.  

A November 2001 letter from the RO notified the veteran that 
the RO had requested a VA examination of the veteran and that 
a VA medical facility would further notify him of the actual 
date and time.  The claims file contains no indication that 
the veteran ever reported for a VA examination.  There is no 
indication in the record that the veteran and his former 
representative ever complained that the notice was sent to a 
wrong address or ever requested a rescheduled VA examination.  
He was informed in a July 2002 statement of the case that he 
had not reported for the examination, and there was no timely 
protest of not receiving notice.  The Board notes that if a 
decision requires a medical examination, and if the claimant 
without good cause fails to report for a scheduled 
examination, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655(a), (b) (2007).

The Board notes that VA social workers and a VA psychologist 
recorded the veteran's account that he had PTSD related to 
stressors in Vietnam. These notes do not constitute a medical 
diagnosis of PTSD.  First, there is no indication that these 
notes are grounded in the criteria of DSM-IV.  Second, it 
does not appear that these notes were intended to be a 
diagnosis, or anything other than a recording of the 
veteran's contemporaneous thoughts for use in subsequent 
therapy.  Third, it appears that these notes are a recording 
of the veteran's narrative history; medical evaluation that 
is merely a recitation of a veteran's self-reported and 
unsubstantiated history has no probative value.  Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 
Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 
(1995).  The Board, accordingly, holds that there is no 
evidence of a medical diagnosis of PTSD by VA or any other 
competent medical provider.

The second requirement is a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  The sufficiency of a stressor is a medical 
opinion, and adjudicators may not render a determination on 
this point without independent medical evidence.  West v. 
Brown, 7 Vet. App. 70 (1994).

The third requirement is credible evidence that the claimed 
in-service stressor occurred.  The Board has considered the 
veteran's statements in regard to his in-service stressors.  
The existence of an event alleged as a "stressor" that caused 
PTSD, although not the adequacy of the event to cause PTSD, 
is an adjudicative, rather than a medical, determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f)(1); Zarycki, 6 Vet. App. at 98.

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's service personnel records reflect that he was 
in Vietnam from June 1970 to March 1971.  The veteran's 
military occupational specialty during service in Vietnam was 
as a cook.  The veteran's DD-214 does not reflect any awards 
or decorations typically associated with combat.  The Board 
points out that while the veteran has received the Vietnam 
Service Medal and the National Defense Service Medal, there 
is no indication that these medals were received in 
connection with any combat action.

As noted above, the veteran did not respond to the RO's 
request for identification of in-service stressful 
experiences.  The November 2001 letter sent to the veteran 
requested information necessary to verify his alleged in-
service stressors, including units of assignment, and exact 
dates and places.  The veteran and his attorney or former 
representative never replied to subsequent letters from the 
RO requesting further information with which to verify his 
alleged in-service stressors.  In March 2006, though, the 
veteran's attorney requested that a complete copy of the 
veteran's service personnel records be associated with his 
claims file as well as copies of the veteran's unit histories 
for those units with which he served while in the Republic of 
Vietnam.  The attorney's March 2006 letter then referred to a 
previous undated stressor statement from the veteran, but did 
not disclose if or when his client would complete the PTSD 
questionnaire sent by the RO and whether his client could 
narrow, to within a two-month time period, when any of his 
alleged in-service stressors occurred so that they could be 
verified with the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the U.S. Armed Services 
Center for Unit Records Research (CURR).  

In this case, the existence of the events cited by appellant 
as stressors are not sufficiently verified, and cannot be 
without further information.  The Board, accordingly, holds 
that the veteran's alleged in-service stressors have not been 
verified.  Again, he has not provided the type of information 
which might make it possible to confirm the stressors.  

There being no competent diagnosis of PTSD, and no evidence 
supporting the existence of an in-service stressor, it 
follows that there is no medical evidence of a link between 
the two.  The Board, accordingly, holds that the criteria for 
service connection for PTSD, as articulated in 38 C.F.R. 
§ 3.304(f) (2007), have not been met.

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as no competent evidence supports 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


